NUMBER 13-09-00060-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE SABAL PALM RURAL HEALTH CLINIC, INC.,
LORENZO R. PELLY, M.D., AND VALLEY DOCTORS CLINIC, PLLC




On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam (1)


 Relators, Sabal Palm Rural Health Clinic, Inc., Lorenzo R. Pelly, M.D., and Valley
Doctors Clinic, PLLC, filed a petition for writ of mandamus on February 9, 2009, seeking
to compel the trial court to vacate its order requiring relators to produce, no later than
January 28, 2009, their income tax returns for a period of six years.  
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relators have not shown themselves entitled to the relief sought. 
Accordingly, the petition for writ of mandamus is  DENIED.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM


Memorandum Opinion delivered and
filed this 9th day of February, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).